DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Applicant’s preliminary amendment filed December 16, 2020 has been received and entered. Claims 1 and 7 have been amended, no claims have been cancelled, and claims 8-12 have been newly added.  Clams 1-12 are pending and under instant consideration. 
Priority
Acknowledgment is made of applicant's claim for foreign priority to the filing dates of Pakistani Patent Application Serial No. PK842/2019 filed on December 16, 2019.
Claim Objections
	Claims 1 and 5-12 are objected to because of the following informalities: Claims 1, 5, and 7-12 capitalizes the term royal jelly, which is improper.  Claims 7-12 capitalizes the term honey, which is improper.  Claim 1 and 6 capitalize the term defensing-1, which is improper. Appropriate correction is required. 


Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 7-12 are indefinite for reciting the acronyms “RJ”.  The abbreviations contained in claims 7-12 are relative, because these abbreviations lack definitive meanings. As a matter of practice, abbreviations should not appear in claims unless they have first been identified in the claims by their full names and then referenced immediately thereafter in parentheses.  
 
 

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of ChenXi (Pub. No.: CN105536041; Pub. Date: May 4, 2016) and Wardell et al. (Pub. No.: US 2016/0220722; Pub. Date: Aug. 4, 2016).  

While the ChenXi publication relied upon for prior art is in Chinese a machine translation, which has been provided, is its equivalent, and the specific portions of the specifications cited in this instant office action will refer to the paragraphs of the machine translation. 

	The claims recite an antibacterial wound healing material, comprising: cellulose, a bioactive material; and an antibacterial agent; wherein the bioactive material is selected 

	Regarding claims 1 and 2  ChenXi discloses an antibacterial wound dressing comprising royal jelly (abstract) wherein the dressing substrate comprises cellulose (page 2 paragraph 3).  But ChenXi does not disclose mixing the royal jelly with honey.

	However, in the same field of endeavor a wound dressing comprising a mixture comprising an active agent and an antibacterial composition Wardell discloses wherein the mixture comprises the antimicrobial, medicinal honey, and a second active agent (abstract, [0029] and [0030]).

	Regarding claim 3, the language “wherein the cellulose is bacterial cellulose” the source of the cellulose does not change the chemical composition of cellulose.  It is the chemical cellulose that is given the patentable weight in a composition claim and not its source or from where it is extracted from.  Applicant should note that a recitation of the source must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  As the prior art structure discloses cellulose, then it meets the claim.

	Regarding claims 4 and 5 ChenXi discloses wherein the royal jelly and agents are mixed and dissolved in a substrate (page 2 paragraph 6) wherein said substrate is cellulose (page 2 paragraph 2).   As the substrate is made of the instantly claimed material 

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine ChenXi and Wardell et al. to include honey as disclosed by Wardell in a cellulose wound cared dressing comprising royal jelly as part of a mixture as disclosed by ChenXi as a matter of combining prior art elements according to known methods to yield predicable results, as instantly claimed, with a reasonable expectation of success.  One of ordinary skill would be motivated to include honey into the wound care dressing as a mixture of antimicrobial agents to treat a wound by promoting wound healing by decreasing wound protease activities and decreasing active infections as disclosed by Wardell (abstract and [0030]).  Pursuant to MPEP 2144.06, it would be prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) 
ChenXi had already disclosed an antibacterial wound dressing comprising royal jelly (abstract) wherein the dressing substrate comprises cellulose (page 2 paragraph 3) while Wardell provided guidance with respect to a mixture comprising antimicrobial, medicinal honey, and a second active agent to promote wound healing in a wound dressing (abstract, [0029] and [0030]).  It would have only required routine experimentation to include honey in the wound dressing as required by the instantly claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over ChenXi (Pub. No.: CN105536041; Pub. Date: May 4, 2016) and Wardell et al. (Pub. No.: US 2016/0220722; Pub. Date: Aug. 4, 2016)  as applied to claims 1-4 above, and further in view of Centanni et al. (Pub. No.: US 2005/0079578; Pub. Date: Apr. 14, 2005).

	Regarding claim 6, ChenXi and Wardell et al. remains as applied to claims 1-4.  While the combination of references teaches an antibacterial wound dressing comprising royal jelly (abstract) and honey (abstract, [0029] and [0030]) wherein the dressing substrate comprises cellulose (page 2 paragraph 3) as fully set forth above. But the combination fails to disclose wherein the wound dressing comprising comprises defensin-1.


	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine ChenXi, Wardell et al., and Centanni et al. to include defensin-1 as disclosed by Centanni in a cellulose wound cared dressing comprising honey as part of a mixture as disclosed by the combination of ChenXi and Wardell as a matter of combining prior art elements according to known methods to yield predicable results, as instantly claimed, with a reasonable expectation of success.  One of ordinary skill would be motivated to include defensin-1 as it is known to be a ubiquitous peptide with antimicrobial properties across a broad spectrum of pathogenic agents including bacteria, fungi, and viruses as evidenced by Centanni ([0023], [0050], [0051], and [0105]) into the wound care dressing as a mixture of antimicrobial agents to treat a wound by promoting wound healing by decreasing wound protease activities and decreasing active infections as disclosed by Wardell (abstract and [0030]).  Pursuant to MPEP 2144.06, it would be prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.

Conclusion
No claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617